 BEN DUTHLER, INC.69APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of Amalga-mated Meatcutters and Butcher Workmen of North America, AFL-CIO, LocalNo. 405, or in any other labor organization, by discriminatorily discharging,laying off, transferring, or refusing to recall employees, or by discriminatingagainst them in any other manner in regard to their hire and tenure of employ-ment or any term or condition of employment.WE WILL NOT refuse to employ or to consider for employment anyone be-cause of having filed unfair labor practice charges or having caused such chargesto be filed.WE WILL NOT interrogate employees as to their reasons for wearing unionbuttons or for their union attitudes, interests, and support, in a manner consti-tuting interference, restraint, and coercion within the meaning of Section 8 (a) (1)of the Act.WE WILL NOT threaten employees with any economic reprisals because oftheir continued union activities, interest, or support.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join, orassist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, to engage in other concertedactivities foY the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities.WE WILL offer immediate and full reinstatement to Paul Williford, Gene At-kins, James Gough, and Henry Bumpus, without prejudice to their seniority orother rights and privileges, and make them whole for any loss of earnings eachhas suffered as a result of the discrimination against him.All our employees are free to become or remain, or refrain from becoming orremaining, members of the above-named or any other labor organization.TENNESSEE PACKERS, INC., FROSTY MORN DIVISION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-Notify any of the above-named employees presently serving in the ArmedForces of the United States of their right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 746Federal Office Building, 167 North Main Street, Memphis, Tennessee, TelephoneNo. 534-3161.Ben Duthler,Inc.andRetail Store Employees Union Local No.20,Retail Clerks International Association,AFL-CIOFamily Foods,Inc.andRetail Store Employees Union,Local No.36, Retail Clerks International Association,AFL-CIO.CasesNos. 7-CA-1911, 7-RC-6430, and 7-CA-4934.February 24, 1966DECISION AND ORDEROn September 20, 1965, Trial Examiner John H. Funke issued hisDecision in the above-entitled proceeding, finding that the Respond-157 NLRB No. 3. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDents had engaged in certain unfair labor practices and recommendingthat they cease and desist therefrom and take certain affirmativeaction, a.s set forth in the attached Trial Examiner's Decision.There-after, the Respondents filed exceptions to the Trial Examiner's Deci-sion with a supporting brief.The General Counsel filed an answer-ing brief in opposition to the Respondents' exceptions.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner to the extent consistent herewith.1.We agree with the Trial Examiner that Local 20 represented amajority of Respondent Duthler's employees at its Grand Rapids storein the appropriate unit on August 26 and 27, 1964, when it made itsrequests for recognition, and that by refusing to recognize and bargainwith Local 20 as the bargaining agent of the employees, RespondentDuthler violated Section 8(a) (5) and (1) of the Act.As more fully set but in the Trial Examiner's Decision, RespondentDuthler between August 26 and the October 2 election, which theUnion lost, engaged in coercive interrogation of the employees in thecourse of which Duthler's supervisors made statements that, if theUnion became the bargaining agent, the number of employees mighthave to be reduced, the meat department might be put on self-servicebasis, or that there might be a reduction in the carryout service and inthe number of hours worked. These statements constituted a threat toemployees that their employment and working conditions at the storewould or might be adversely affected if the Union became their bar-gaining agent.The Trial Examiner found, and we agree, that thisunlawful conduct restrained the employees in the exercise of theirright to self-organization and made a free election impossible, andrecommended that the October 2 election be set aside.In these circumstances, we find that Respondent Duthler's refusal torecognize Local 20 and its insistence on, proceeding to an election wasnot motivated by,a good-faith doubt of Local,20's majority, but thatthe real reason for the rejection of the Union's request for recognitionwas the desire to gain time within which to undermine the Union'ssupport.''Joy Silk Milla,Inc,85 NLRB1263, enfd.185 F. 2d 732(C.A.D.C.),cert. denied 341,U.S. 914. BEN DUTHLER, INC.712.We do not,however,agree with the Trial Examiner that the Gen-eral Counsel sustained his burden of proving that Respondent FamilyFoods on October 19 and 21,1964, refused to recognize and bargainwith Local 36 as the bargaining agent of the employees at the Kala-mazoo store in violation of Section 8(a) (5) and(1) of the Act.The facts are not in substantial dispute.Local 36 began its organi-zational activities on August 27, when Representatives Jarvis andWhitcomb appeared at the parking lot of the store and began solicitingauthorization cards from the applicants for employment at the store,which was scheduled for opening on September 1.When PresidentDuthler objected to this procedure, union representatives agreed tolimit the solicitation to those applicants who had been hired.OnAugust 31, Jarvis and Whitcomb made a preliminary request for recog-nition.On October 13, they made a second demand for recognition.'They told Duthler that they had a majority of 33 cards and asked fora card check to prove the Union's majority. They also presented toDuthler an affidavit to be executed in connection with the card checkand a recognition agreement.Duthler testified that he told the repre-sentatives that he "wanted no part of cards," that the union repre-sentatives had talked to applicants even before they were hired, andthat he didn't know "whether you got blank cards, filled cards or whatnot."'Duthler also said that in any event he would do nothing withoutThe parties agreed to meet again, at whichtime Duthler would let them know whether he would agree to a cardcheck.On October 19, Union Representatives Whitcomb and Barry metDuthler and asked for an answer. Barry testified that Duthler saidthat he "didn't want a union in the store and he would not agree to a,card check."Whitcomb testified that Duthler said that he could notgive them an answer then, but that he would talk to the heads of differ-ent departments at the store and would give them"a definite answerone way or the other." The next day Whitcomb talked to Duthler onthe phone and they agreed to meet the next day.Whitcomb testifiedthat he understood a card check would then be made. Duthler testifiedthat he agreed only to meet with Whitcomb and Barry on October 21.On October 21 the parties met again.Among those present wasFather Nadrach who was invited by the Union for the purpose ofchecking the authenticity of the signatures on the cards.The unionrepresentatives asked for recognition upon a card check to prove theUnion's majority and produced 33 cards.Duthler said that he wouldnot agree to a card cheek.According to Whitcomb,Duthler said, "Idon't want a union, I don't want a card check,and I won't recognize 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou as bargaining agent for my employees." Finally, Duthler saidthat perhaps he had better talk to his attorney.Duthler left the room.When he returned, Duthler said that he would not recognize the Unionand that he was demanding a Board election. Duthler testified that herefused to accept a card check because he did not think it would be areliable indication of the employees' desires, and that he offered to letunion representatives hold an election in the store then or at anyother time.Duthler also testified that in the month of August hewas contacted on several occasions by Oskar Mulder of ConsolidatedIndependent Union about recognition for the Kalamazoo employees,and that he had observed Mulder talking to employees.InJohn P. Serpa, Inc., 155NLRB 99, the Board, citingJoy SilkMills,reiterated the rule that where the General Counsel seeksto establish a violation of Section 8(a) (5) on the basis of a card show-ing, "he has the burden of proving not only that a majority of employ-ees in the appropriate unit signed cards designating the union as thebargaining representative, but also that the employer in bad faithdeclined to recognize and bargain with the union," and that "this isusually based on evidence indicating that respondent has completelyrejected the collective-bargaining principle or seeks merely to gaintime within which to undermine the union and dissipate its majority."In the present case there is no evidence that Respondent FamilyFoods had completely rejected the collective-bargaining principle orthat it refused to recognize and bargain merely to gain time withinwhich to undermine the Union and dissipate its majority.As foundby the Trial Examiner, the two instances of unlawful interrogation-the only other unfair labor practices found at Kalamazoo-occurredprior to the time the Union secured its majority card showing and madeits demands for recognition on October 19 and 21. The first incidentoccurred on August 31, the day before the opening of the store, andthe second incident occurred on October 9.We are not persuadedthat the Respondent's conduct on October 13, 19, and 21, as set forthabove, demonstrated a bad-faith refusal to bargain.To, the contrary,Duthler's questioning of the reliability of the cards, his offer to con-sent to an election, and the absence of other substantial unfair orinterfering conduct are more consonant with the conclusion that hethen had a good-faith doubt of the Union's majority.Accordingly, on the record as a whole, we find that the GeneralCounsel has not sustained his burden of proving that the refusal torecognize and bargain with Local 36 on October 19 and 21 was in badfaith, and we shall dismiss the Section 8 (a) (5) allegation with respectto the Kalamazoo store. BEN DUTHLER, INC.73[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Delete paragraph 2 (a) and substitute the following :["(a)As to Respondent Ben Duthler, Inc., it shall, upon request,bargain collectively with Retail Store Employees Union Local No. 20,Retail Clerks International Association, AFL-CIO, as the exclusivebargaining representative of the employees at its Grand Rapids storein the unit found appropriate herein and embody in a signed agree-ment any understanding reached."[2.Delete the last two indented paragraphs from the notice.[The Board dismissed the allegation of the complaint that Respond-ent, Family Foods, Inc., has violated Section 8(a) (5) of the Act.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed October 9, 1964, in Case No. 7-CA-4911 by Retail StoreEmployees Union Local 20, Retail Clerks International Association, AFL-CIO,herein called Local 20, against Ben Duthler, Inc., herein called Duthler, and uponanother charge filed October 23, 1964, by Retail Store Employees Union Local No. 36,Retail Clerks International Association, AFL-CIO, herein called Local36, againstFamily Foods, Inc, herein called Foods (Duthler and Foods will be referred to col-lectively as the Respondents and Local 20 and 36 as the Unions), and upon an orderof the National Labor Relations Board dated April 8, 1965, directing that a hearing beheld on objections to an election held at Duthler, the General Counsel issuedan orderconsolidating said cases and objections and issued a consolidated complaintallegingRespondent engaged in violations of Section 8(a) (1) and (5) of the Act.The answer of Respondents, in substance, denied the commission of any unfairlabor practices and asserted certain affirmative defenses.This proceeding, with all parties represented, was heard before Trial ExaminerJohn F. Funke at Grand Rapids, Michigan, on June 7, 8, 9, and 10 and September 8,1965.At the conclusion of the hearing the parties were given leave to file briefs andhelpful briefs were received from the General Counsel and Respondents.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF DUTHLER AND FOODSDuthler admits and I find that it is a Michigan corporation havingitsprincipalplace of business at Grand Rapids, Michigan, where itis engagedin the retail sale offoods and related merchandise. Its revenues from these sales during thecalendaryear 1964 exceeded $500,000 and during said year it purchased foods andmerchan-dise valuedin excessof $10,000 from Spartan Stores, which foods and merchandisehad been purchased and delivered to Spartan from points outside the State ofMichigan.Foods admits and I find that Foods is a Michigan corporation having its principalplace of business at Kalamazoo, Michigan, where it is engaged in the sale of foods andrelated merchandise. It was reasonably anticipated that Foods, during the year endingSeptember 1, 1965, would have received revenues in excess of $500,000 and wouldhave made purchases of foods and merchandise in excess of $5,000 from SpartanStores which would have been received by Spartan from points outside theState ofMichigan.Respondents admit and I find that they engaged in commerce withinthe meaning ofthe Act.II.LABORORGANIZATIONS INVOLVEDLocals 20 and 36 are labor organizations within the meaning of the Act. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The evidence1.BackgroundIn either late July or early August 1964,1 Local 20 began organizational activityamong the employees of Duthler at Grand Rapids.On August 6, Local 20 held itsfirst meeting of employees at the Kewpee Restaurant.On August 14 a petition for arepresentation election was filed and on October 2 an election was conducted by theBoard which Local 20 lost 27 to 43. It was to this election that the Board's orderdirecting a hearing on Local 20's objections was issued (Case No. 7-RC-6430).Local 36 began its organizational campaign at the Foods' store at Kalamazoo onor about August 27 although the store did not open until September 1.On October 13Local 36 demanded recognition as collective-bargaining representative for the employ-ees of Foods, a demand which was refused.2Violations of Section 8 (a)( I) and objections to the electionThe day after the meeting of the employees of Duthler on August 6 Ben Duthlerwas told of the meeting by the local manager of the Borden Milk Company. EdwardHearth, a stockboy, testified that on the morning after this meeting Ronald DeYoung,store manager for Duthler,2 asked him if he had attended the union meeting the pre-ceding night and what had happened. Bob Besteman also testified that he was askedby DeYoung on that morning what happened at the union meeting.According toHearth, DeYoung told both of them they were on "shaky ground" and, according toBesteman, DeYoung told him that the Union might put some of the part-time peopleout of work.A few days later Charles McNulty, assistant store manager at Duthler,asked Hearth about his union sympathies and when he was told that Hearth's fatherhad been fired shortly after joining a union at his shop he told Hearth, "This couldhappen here."DeYoung admitted interrogating the sackboys about a meeting butstated that he had not known it was a union meeting they had attended.There is nodenial of the implied threats and I credit the testimony of Hearth and Besteman. Ialso credit Hearth's testimony respecting his conversation with McNulty 3 (McNultydid not appear as a witness )On August 14 a meeting of Duthler employees was called by Ben Duthler at 11 p.m.The testimony of the employees who attended suffers from some failure of recollectionas to what Ben Duthler said.Henritta Towns testified that he told the employees thatsome of them wanted a union and that he was against a union.He told employeeTony Sturrus (not called as a witness) that he understood Sturrus was the instigatorand Sturrus admitted he had signed a union card.Towns further testified that if theUnion came in Duthler said he would have to eliminate the carryout service andreduce the meat department by one-halfWillard Dutmers, a poor witness, testified that he attended the meeting and thatBen Duthler told them that if the Union got in he could not continue with the sameamount of personnel.Ben Duthler, not a coherent witness, testified that he called the meeting on August 14"because of all the things we heard that previous week and we felt we should be get-ting the entire feeling and thinking of every employee in connection with his workin working for us ......Duthler's testimony as to what he said runs on with only oneinterruption for some six pages in the record .4 It is circumlocutory to the extent thatit is unintelligible.Sharon McDermott, a cashier, testified that she had a conversation with Store Man-ager DeYoung in which he told her he hated the Union and would sell out his interestin the store if it went union.This testimony was not contradicted.Allen Stoutjesdyk, a night stockboy, testified that in a conversation with Ben Duth-ler he asked him what his status would be if the Union came in and was told thatDuthler might have to cut down on the carryout help and have self-service for some1Unless otherwisestated all dates refer to 19642 It Is admittedthat DeYoungwas a supervisorwithin themeaning ofthe Act.3 The answeradmits that McNultyis a supervisorwithin themeaning ofthe Act.*Among other things Duthlerstated:I do not know anything about a union. I have never beeninvolvedand I have neverhad to be involved . . . .We have men working inour meat departmentprimarilywho have large families.Some of theboys here have eightor ten children . . .we believe in overtime...we want them to have a living wage . . . I will notpromise . . . I will not lie to you. BEN DUTHLER, INC.75departments and that there could be a reduction in hours. (The brief of the GeneralCounsel erroneously refers to this conversation as between Stoutjesdyk and DeYoung.)Duthler made no denial of this specific conversation although he testified that healways told his employees he wanted a service, not self-service, meat department.Jerry Blaszak, a meat counter helper, testified that he had a conversation withHarold Dilley, meat department manager, either the first or second Saturday preced-ing the election and that Dilley told him that if the Union won the meat departmentwould probably go on a self-service basis.Dilley was not called as a witness so thetestimony is uncontradicted.Helen Naperola, anothermeatcounter helper, testified that 2 days before the Boardelection she was told by Dilley that Duthler wanted to see her and she went to hisoffice.Duthler wanted to know how she felt about the Union and how the employeesfelt about itHe also asked how she intended to vote. On the same day she had aconversation with Dilley in which he told her that if the Union won the meat depart-ment would probably go self-service.5Richard Kik, a clerk, testified that on or about September 18 he had a conversationwith McNulty in which he asked McNulty what his views of the Union were and thatlaterMcNulty asked him if he had signed a union cardAbout 4 days before the elec-tion Kik was called to Ben Duthler's office and, in the presence of DeYoung, Duthlerasked him why the employees wanted a union and Kik and Duthler exchanged viewson the subject.Duthler told him that if the pay scale went up following a union vic-tory the number of employees would have to be cut downSpiro Smigos, employed in the meat department, testified that a few days before theelection Ben Duthler called him into the office and, in the presence of DeYoung, askedhim if he knew the Union was coming in and if he had signed a card for the Union.When Smigos told him he had signed a card Duthler told him that if the Union camein he would have to let the packers in the meat department go and self-service thecustomers.Duthler also told him that if the Union came in he would not be makingas much as he was then.3.Violations of Section 8(a)(1) at Foods in KalamazooAngeline Pierce testified that she was employed at Foods at Kalamazoo and thaton or about October 16 when she was shopping in the store she was stopped by StoreManager Van Klaveren and asked if she had signed a union card She asked him ifshe had to answer and he said he already knew the answer but that it would notaffect her job.On August 31, the day before the store opened, Ben Duthler and DeYoung heldameeting of the cashiers to instruct them in their duties and in the course of themeeting Duthler told them he did not like unions. (This testimony was corroboratedby cashier Ruth Mearing )Stephen Van Den Berg testified that he was employed at Foods from September 1untilDecember.On August 31, the day he applied for work at Foods, he signed anauthorization card for Local 36 as he was leaving the store.DeYoung came out andasked him what he was doing and when he told DeYoung that he had signed a unioncard DeYoung told him it could jeopardize his job. Later Van Den Berg apologizedto DeYoung for signing the card and DeYoung asked if he could get his card back.Richard Shingledecker testified that he was employed at Foods as a meatcutter andthat in October the meat manager was Harold Smith. On or about October 9 Smithasked him if he had signed a card and when he answered that he had Smith told himhe should not have done it.He also told Shingledecker to point out union representa-tives to him if they were in the store and he would take care of them in his own manner.(This last incident is not alleged to be in violation of Section 8(a)(1).)Ruth Mearing, in addition to her corroborative testimony,supra,testified that atthe meeting of the cashiers held August 31, Duthler also told the employees he did notwant them to sign cards.On another occasion, the date of which she could not remem-ber, Duthler told a group of employees that nothing that had been said (about unions)would affect their jobs. (Mearing's recollection as to this incident was not clear.)Mearing testified that Van Klaveren also made the same statement to employees.After having her recollection refreshed by her pretrial affidavits Mearing stated thatDuthler had told the employees, presumably in his speech on August 31, that if theyhad signed cards they did not need to report for work.5 There is also testimony by Dutmers,not alleged in the complaint as a violation, thaton the day of the election Dilley, speaking in the presence of five employees in the meatdepartment, told them that if the Union won the meat department would be put on aself-service basis. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The refusal to bargain at Grand Rapidsa.The appropriateunitParagraph 14 of the complaint sets forth the appropriate unit as follows:All full-time and regular part-time employees of Respondent Duthler employedat its Grand Rapids store, including all employees in the grocery, meat, andproduce departments and cashiers, excluding professional employees, guards,the store manager, the assistant manager, and all other supervisors as defined bythe Act.6The petition filed by Local 20 in Case No. 7-RC-6430 sets forth the unit as:All full-time and part-time employees and leased departments of the employer'sretail store excluding Store Manager, Assistant Store Manager, All Guards andother supervisors as defined in the-Act.Paragraph 14 of Respondents' answer admits the appropriateness of the unit asdescribed in paragraph 14 of the complaint.However in paragraph 18 of its answer,inwhich Respondent Dutbler sets forth its affirmative defenses to the refusal-to-bargain charge, Duthler points out that the unit described in the complaint differs fromthat set forth in Local 20's petition and denies that the unit (presumably the one setforth in the petition and for which a demand was made) is appropriate.Except for the fact that the unit defined in the complaint is superior in clarity andexplicitness to that set forth in the petition, I find no significant difference.For thepurposes of this proceeding I shall accept the unit set forth in the complaint appropriateand I shall not find the deviation from the unit set forth in the petition a factor to beresolved.As the Board said inJohnnie's Poultry Co.,146 NLRB 770, 772 footnote5,7 "... we find that the Union's demand was sufficiently specific for establishing com-munication of a claim of representation and demand for recognition in the appropri-ate unit of these employees."b.The demand and refusalOn August 25 Dominic Vanderwerff and Lester Newail,International representa-tives of the Retail Clerks, met with Ben Duthler at a snack bar adjacent to the Kala-mazoo store which Duthler was preparing to open.Vanderwerff told Duthler thatLocal 20 represented a majority of the employees at Kalamazoo and that he had 25cards in his possession and that others had beensentto the Boardin support ofLocal 20's petition for an election.Vanderwerff quoted Duthler's response (in part)as follows:Yes, I believe also I asked him if he believed we represented a majority, and hesays, "I don't doubt your word," and then we left, and we were walking over tothe store with him and walked all of the way into the store discussingit,pointingout that it was important that we meet at this time.We walked into the store,right by the meat case, and I again pulled the cards out and laid them on thecounter, and he said to me, "That is not enough," and I said, "Just as many asthis, if not more, went in to the Board with our petition for an election, for the lawrequires us to have thirty per cent."He said, "ThatI don'tdoubt."During this meeting Vanderwerff gave Duthler a copy of a recognitionagreement(General Counsel's Exhibit 11) with the request that hesign it.This agreementreads:RECOGNITION AND BARGAINING UNIT(A) The Employer recognizes the Union as the sole collective bargainingagent with respect to work, rates of pay, hours, and all other terms and condi-tions of employment for all employees in the appropriate bargaining unit hereindefined:The Bargaining unit shall include all employees working in any and all pres-ent and future retail stores of any type (including each and every departmenttherein) located within the jurisdictional area of the Union which the Employeror any subsidiary thereof owns, leases,licenses,operates or controls directly orindirectly or in which the Employer or any subsidiary thereof hasa controllinginterest.6 This is the unitdescriptionused by the parties in the election in Case No.7-RC-6430.See General Counsel's Exhibit 2-B.7Reversed on other grounds 344 P.2d 617(C.A. 8). BEN DUTHLER, INC.Exclusions from the bargaining unit shall be as follows:77f(B) The Employer agrees to hold and exercise full control of the terms andconditions of employment of all employees within the aforesaid bargaining unitand pursuant thereto the provisions of this Collective Bargaining Agreementshall apply in every respect.Duthler agreed to meet with the representatives the next day when Vanderwerff,-accompanied by Local 20 Representatives Rehkopf and Anderson, met with Duthlerat Kalamazoo and again requested recognition at Grand Rapids.Duthler refused onthe grounds that his attorney had advised against it and that since Local 20 hadpetitioned for an election the parties should proceed and let the employees decide the..issue.On August 27 Local 20 made a written demand by letter requesting negotia-tions(General Counsel's Exhibit 12) to which no reply was received.Testifying in the instant proceeding Duthler expressed doubts as to the validity of.the cards, stating:I didn't believe a majority of our employees wanted a union. I didn't think thesigning of a card showed the true feelings of our employees because I had hadnumerous complaints of high pressure tactics that were used.A further reason given by Duthler for his refusal was his belief that another union,'Consolidated Independent Union Local 951, herein called Local 951, had indicatedto Duthler's attorney, Eugene Alkema, that it represented employees at Grand Rapidsand wished to appear in any Board proceedings. There is no evidence in this record,however, that Local 951 represented any of the employees at Grand Rapids or thatit offered to submit proof of such representation to Ben Duthler.I find that Respondent Duthler, through Ben Duthler, refused to recognize Local 20as the bargaining representative of its employees at the Grand Rapids store onAugust 25, 26, and 27.B.Majoritystatus atGrand RapidsOn August 25 and 26 Duthler employed 79 employees at its Grand Rapids storeconcerning whose eligibility there is no dispute. (General Counsel's Exhibit 10.)Subsequently the General Counsel agreed that another employee, Burgess, should beadded to the list, revised to 80.Duthler claims that three other employees shouldbe added: Baird, Robbins, and Kooyers. Personnel records indicate that Baird didnot start work until August 27 and that Robbins did not start work until August 28.They were not therefore working on the dates on which the first demands and refusalshave been found to have occurred (August 25 and 26). Regardless of the dates onwhich they may have made application for employment I find they were not "eligible"employees until the 27th and 28th respectively.As to Kooyers, it was established that she worked 1 week in June for which shereceived a check from Duthler for $13 and did not work at the Grand Rapids storeagainuntilNovember. She worked the first week in September at Kalamazoo toassist in the opening of the store.That was her total employment by Respondentsfrom June to November. I find her employment too casual and sporadic to warrantinclusion within the unit of August 26.8General Counsel offered in evidence 46 cards.Respondent Duthler objected to the computation of cards marked as General Coun-sel'sExhibits 13 (3), (7), (8), (15), (21), (34), (35), (36), (37), (42), (43),(44), and (46). It objected to cards (21) Landis, (43) Ver Beek, (44) Norton,(45) Brouwer, and (46) Gould, for lack of authenticity.These cards were receivedupon the testimony of International Representative Vanderwerff, whose testimonywas far from clear or certain.Vanderwerff could not remember who had obtainedthe Landis card or under what circumstances it had been obtained and Landis wasnot called upon to testify.The same was true with respect to the remaining cardsin this group belonging to employees Ver Beek, Norton, Brouwer, and Gould. (Asto the Brouwer card, Vanderwerff testified that he received it from Sturrus, not calledupon to testify.)Respondent Duthler's objection to the cards did not go to theauthenticity of the signatures but was directed to the absence of any evidence as thecircumstancesunder which and the date on which they were obtained. In theabsence8Pggly Wiggly El DoradoCo., 154 NLRB 445. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDof evidence to the contrary I can only presume that the cards were signed by theemployees in question on the dates set forth thereon and were obtained under circum-stances which would not affect their validity. It would appear, absent explanation,that if the situation were otherwise the Respondent Duthler would have called theseemployees as witnesses. I am reluctant on an issue so vital to accept the testimonyof Vanderwerff as binding in the absence of corroboration but where the GeneralCounsel has made outa prima faciecase I shall not indulge in a presumption offalse or improper solicitation.9The objections to the cards of (3) Meyer, (7) Naperola, (15) Scheer, and (42)Husted were based on the claim that there had been misrepresentation in solicitingthe cards.All were told that one of the purposes of signing was to obtainan electionat Duthler but there is no evidence that they were told that this was the sole purposeof the cards.Neither was there any misrepresentation of purpose on the cards them-selves.Vanderwerff's own testimony as to his method of soliciting cards does littleto establish their authenticity, however.Vanderwerff stated:When I approach an employee, the first thing I tell them is to get their nameon it, and at this time we have the petition for election and the important thingfor us, many times hurry up and put yourname on it.Nevertheless, but not without some misgivings, I find the Board's decision inCumber-land 10controlling and accept the cards.11The following cards were objected to as dated after the demand on August 25:(34) Sarah Meyer, obtained August 25; (35) Bob Velderman, obtained on the eve-ning of August 26; (37) Marvin DeRuyter, dated September 4; and (39) Pat Townes,dated August 25.August 25, however, cannot be used as a cutoff date since Local 20made another demand on August 26 and a written demand (General Counsel'sExhibit 12) on August 27 to which no reply was received.12 I would thereforeaccept the cards of Meyer, Valderman, and Townesin computingthe majority statusof Local 20.Excluding the card of DeRuyter and that of Roland Williams (objectedto on the ground the date was indecipherable) Local 20 had a majority of 43 cardsin a unit of 80 employees on August 26 and of 44 ina unitof 81 employees onAugust 27. Baird was employed August 27.5.The refusal to bargain at Kalamazooa.The appropriate unitThe complaint alleges and I find that the appropriate unit at Kalamazoo was: Allfull-time and part-time employees of Respondent Foods employed at its Kalamazoo9CfTrial Examiner Maher's decision inSagamore Shirt Company d/b/a Spruce PineManufacturing Company,153 NLRB 309, in which he rejected the cards of two employeeswho had signed the cards but had not completed the information required to be filled inon the cardsThese blank spaces had been filled in by the union representative and theTrial Examiner rejected them for this reason.The Board found it unnecessary to passupon this issue.Not so much because I am in disagreement with Maher but becauseI believe present Board policy is one of tolerance toward the acceptance of cards, Iaccepted these.I am persuaded that any card that bears the genuine signature of anemployee will be accepted in the absence of fraud, coercion, or other clearly unlawfulmeans of solicitation.Cumberland Shoe Corporation,144 NLRB 1268;S.N C. Manufac-turing Co., Inc,147 NLRB 809;Lenz Company,153 NLRB 1399;Aero Corporation,149NLRB 1283. The fealty required of Trial Examiners to the policies of the Board(Lenz,supra,and casescited)compels the conclusion reached.11Id.See alsoGotham Shoe Manufacturing Co , Inc.,149 NLRB 862. Cf.Trend Mills,Inc.,154 NLRB 143, where the Board rejected three cards which the employees had notread but had authorized other employees to sign on their behalf after having been toldthat the cards would be used to obtain an election.ZZAs to the testimony of the employees themselves respecting their reasons for signingthe cards, I find such testimony insufficient to overcome the overt act of signingJoySilkMills, Inc. v N.L.R B.,185 F. 2d 732, 743 (C.A.D C.) ;The Colson Corp v N.L R.B.,347 F. 2d 128 (C.A. 8).12 As the court stated inIrving Air Chute Co., Inc. v. N.L.R.B.,350 F 2d 176, 181:Although there may be a real doubt that the Company refused to bargain inviolation of section 8(a) (5), nevertheless the Company's silence after May 6 (thedate a telegram demanding bargaining negotiations was received by theCompany]could justifiably be considered as a refusal of union recognition and bargainingrequestswhich had been reiterated on that date. BEN DUTHLER, INC.79store, including all employees in the grocery, meat, and produce departments andcashiers, excluding professional employees, guards, the store manager, and all othersupervisors as defined in the Act.b.The demand and refusalA preliminary demand for recognition at Kalamazoo was made by Business Rep-resentative Jarvis of Local 36 on August 31, the day before the store opened.TheGeneral Counsel does not claim Local 36 represented a majority of the employeeson that day.On October 13 Jarvis made a second demand of Ben Duthler for recognition at theKalamazoo store (Foods) and offered to prove the majority status of Local 36.Duthler told Jarvis he would do nothing without talking to his attorneyfirst.I donot find this request for time constitutes a refusal to bargain.On October 19 Business Representatives Melvin Whitcomb and John Barry metBen Duthler at the snack bar adjacent to Foods, told him they represented a majorityof the employees at Kalamazoo, wanted a card check to establish their majority, andagain requested recognition.Barry testified that Duthler told them "he didn't wanta union in the store and wouldn't agree to a card check." The next day Whitcombmade another appointment to meet with Duthler on October 21.On that day Whit-comb, Schoffstall, Barry, and Lovall, all of Local 36, met with Duthler in the pres-ence of Father Adolph Nadrach, a clergyman, for the purpose of checking the authen-ticity of the signatures on the cards.Duthler again refused, stating, according toWhitcomb, "I don't want a union, I don't want a card check and I won't recognizeyou as bargaining agent for my employees."Duthler testified that while he didrefuse a card check he offered to let the union representatives hold an election in thestore then or at any other time.I find a refusal to recognize Local 36 by Duthler on October 19 and 21.c.The majority status of Local 36On October 13 there were 45 employees on the payroll of Duthler received byagreement as Respondent's Exhibit 4. It was later stipulated that four other employ-ees, Perton, Cory, Frame, and Bates, should have been included making a total of 49.Itwas also stipulated that Vernon Hammond should be stricken from thelist havingbeen terminated prior to the crucial dates, reducing the employees to 48.'Respondent Foods claims that John Mansfield, employed on October 12, but whostarted work on October 17, should be included.He will beincluded in the list ofemployees as of October 19 and 21 but not as of October 13. On that date hisemployment was only prospective.The General Counsel contends that Scott Brownell should be included.Brownellbroke either his wrist or his leg (the record is contradictory although it may beassumed it was his wrist) and the General Counsel contends he was onsick leaveand should be includedThe General Counsel offeredno evidence to support thisconclusion and I agree with Respondent Foods that he was terminatedand ineligible.I therefore find that on October 13 the unit consisted of 48 employeesand that onOctober 19 and 21 of 49.Of the 27 cards submitted by the General Counsel to establish the majority statusof Local 36 it was stipulated that Vernon Hammond was terminated by Foods priorto the crucial dates. (Hammond does not appear on the payroll for this period.)Eliminating Hammond and Brownell reduces Local 36's presumptivedesignationsto 25.However, the card of one of these, Gerald Slager 5(16), is dated October 13and the record does not establish whether it was signed on that dateor not.My con-clusion is that Local 36 had aminimumof 24 authorization cards of atotal of 48employees on October 13 and 25 (counting Slager) of 49 employees on October 19and 21. It reached majority status on the two latter dates.Respondent Foods contends that the cards of Mearing, Couch, andVincent shouldnot be computed on the ground that they were obtained throughmisrepresentation.Mearing testified that she signed to get an election and that shedid not want tojoin the Union. She did not read the card before she signed it. She had, however,been informed of union benefits before she signed.Couch testified thathe read hiscard before signing it but was told that this was just toget anelectionand that itdid not mean he would be obligated to support the Union.He, too, was told aboutthe benefits of unionization.John Vincent said that he was askedto signa card by threerepresentatives ofLocal 36 and said he was not interested.After having been told thatthe card meantthe employees could havean electionhe signed for the solepurpose of having an 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection.He admitted that he knew Local 36 was trying to organize the store andthat he had some discussion of union benefits with other employees.Union Repre-sentative Jarvis stated that he talked to Vincent for 7 or 9 minutes, explained unionbenefits, and stated Vincent did not appear unwilling to sign. Jarvis also testifiedthat he told Vincent the cards could be used for a card check.The contentions of the Respondent as to these cards must be rejected on thegrounds previously set forth in disposing of similar objections to certain cards atGrand Rapids on the authority ofCumberland Shoe, supra,andJoy Silk Mills v.N.L.R.B., supra.InGotham Shoe, supra,the Board accepted the cards of 18employees who were told, "The cards are for a vote," or, "Sign the cards so we canhave a vote," or, "You have to have a certain percentage of signed cards in orderto have an election."The Board construed these statements as an assurance by unionsolicitors thatonepurpose of the cards was to secure an election.As the Boardstated inCumberland,the purpose must be theonlypurpose, notonepurpose.C. Conclusions1.Violations of 8(a) (1) and objections to election at Grand RapidsBased on testimony which is largely uncontradicted or which I credit, I findRespondent Duthler violated Section 8(a)(1) in the following respects:(1)DeYoung's interrogation on August 7 of employees Hearth andBestemanrespecting what had happened at the union meeting the night before; and his state-ments that they were on shaky ground and that the Union might put some part-timeemployees out of work.(2)McNulty's interrogation of Hearth accompanied by his response when toldthat Hearth's father had been fired for joining a union that "it could happen here."(3) Ben Duthler's interrogation of Helen Naperolain hisoffice 2 days before theBoard election in which he asked her how she felt about the Union, how the employ-ees felt about it, and how she intended to vote.(4) Ben Duthler's interrogation of Kik in his office about September 27 as to whythe employees wanted a union accompanied by the statement that ifwages went upthe number of employees would have to be cut down.(5)Duthler's interrogation of Sinigos a few days before theBoard election inDuthler's office in which he asked him if he hadsigned acard and told him that ifthe Union came in he would have to let the meat packers go and put the meat depart-ment on self-service.(6)Meat Department Manager Dilley's statement to JerryBlaszak,about 1 weekbefore the election, that if the Union won the meat department would probably haveto go on self-service.(7) Ben Duthler's statement to Stoutjesdyk about a week before theelection thatif the Union came in Duthler might have to cut down on the carryout help and haveself-service in some departments and that there could be a reduction in hours.It is true that the interrogation of Hearthand Besteman,(1) and (2) above, doesnot meet the requirements of coercion set by the Second Circuit inBourne,13in thatitdid not take place in the owner's office.Itwas, on the other hand, accompaniedby clearly implied threats of reprisal against the employees.Whether one holds thatunder such circumstances the interrogation is merely a part of the coercive conductor constitutes an independent violation is drawing, a thin line.When coercion runsthrough an entire conversation breaking it down into its component parts to findseparate violationsmay seem an indulgencein legalisticpedantry but it may berequired for the drafting of an effective remedial order. I believe the interrogationset forth in paragraphs (3), (4), and (5) meets the standards ofBourneand con-stitutes a violation of the Act although the interrogation of Naperolawas unaccom-panied by any threat.Quite clearly the repeated statements made by various supervisors to the employeesto the effect that the number of employees might have to be cut down,themeatdepartment might be put on self-service, and there might be a reduction in the carry-out service and in the number of hours constituted a clear threat of worsened condi-tions.I do not believe that the tense used by an employer inalertingemployees tothe possible and even likely consequences of unionizationisa realisticcriterion.I think that a prediction of direconsequences,unlessclearly attributed to the effectof union demands, has thesame impact as a directthreat, particularlywhen accom-13Bonnie Bourne,an Individual d/b/a BourneCo. v. N.L.R.B.,332 F. 2d47, reversingon this point, 144 NLRB 805.This decision has been"tentatively" followed by theBoard inCannon Electric company,151 NLRB 1465. BEN DUTHLER, INC.81panied by evidence of union animus and hostility. I do not think that the distinctionpreviously made by the Board in such cases asNash-Finch14 is current Board law.15I do not regard the testimony by Towns with respect to Ben Duthler's speech onAugust 14 sufficient for the making of a finding. She was the only witness to testifywith any clarity to the speech and after hearing Duthler give his own version I donot believe any witness could testify with conviction as to what he actually said.(Duthler's speech was extemporaneous ) In any event Towns' testimony that hestated he would eliminate the carryout service and reduce the meat department byone-half is cumulative and would not add to the scope of the remedial order.Since the unlawful conduct found in paragraphs (3), (4), (5), (6), and (7) areestablished to have taken place during the period shortly before the election, I findthat it prevented the exercise of a free and untrammelled expression of the wishesof the employees and shall recommend that the election be set aside.2.Conclusions as to violations of Section 8 (a) (1) at KalamazooI find Respondent Foods violated Section 8(a) (1) by the following:(1)DeYoung's statement to Van Den Berg that his signing of a union card couldjeopardize his job and his inquiry as to the chances of getting his card back.(2) Smith's interrogation of Shingledecker and his statement to him after Shingle-decker admitted signing that he should not have done it.I do not find Van Klaveren's interrogation of Pierce, the only unlawful conduct beis accused of, as coercive in view of his accompanying statement that it would notaffect her job. If accompanying coercive statements are to be used to establishinterrogation as coercive statements which serve to mute the coercive nature shouldbe entitled to equal weight.16 I do not find DeYoung's statement to the employeesthat he did not like unions unlawful. I believe employeesas a classindulge them-selves the presumption that employers do not like unions.As toMearing'stestimony,I find it too confused to serve as the basis for any finding.-Under ordinary circumstances it might be found that the twoinstancesof unlawfulconduct found herein were both isolated and too trivial to warrant a remedial order,but in view of the proclivity shown by Ben Duthler and his supervisors for violationof the Act at Grand Rapids and in view of his ownership and control of Foods, Ithink an order is required to prevent the commission of further unfair labor practiceswhich may reasonably be anticipated.I find no evidence that the wageincreasesgiven by Duthler to its employees weregiven, as alleged in the complaint, to induce them to refrain from union activity.In each case the increase was given in accord with past company policy.As to otherallegations of the complaint as to which no finding has been made there was eitherinsufficient evidence to support the allegation or the allegation, if found, would notconstitute a violation of Section 8(a) (1).3.The refusal to bargain at Grand RapidsI have already found that Local 36 represented a majority of the employees in anappropriate unit on August 26 and that Respondent Duthler refused recognition onthat day. In making this finding I am not including the failure of Respondent tosign the so-called recognition agreement (General Counsel's Exhibit 11) as an unfairlabor practice.This agreement, as drafted, is so ambiguous and unintelligible asto be worthless.No responsible employer could sign such an agreement and whyany labor organization, after 35 years' experience under the Labor-Management Rela-tionsAct and its various amendments, should ever have drafted such an agreementpasses comprehension. I have, however, found that the petition filed defines theappropriate unit with reasonable clarity and that the minor contentions advancedby Respondent to the unit could properly have been settled in the bargaining processwhich Duthler arbitrarily rejected.17 I think it is clear from the testimony of theItNash-Finch Company,117 NLRB 808.15 SeeThe NewburghSteelCompany and Imperial Steel ProductsCo.,Inc,146NLRB 1115.1e SeeStruksnes Construction Co., Inc.,148 NLRB1368,where theBoard held thatassurance against reprisal was a factorto beconsidered in evaluatingthe coercive effectof interrogation.17 These contentionsrefer to the alleged supervisory status of certain employees andthe question of confidential employees.Bothof these questionswere resolved in draftingthe stipulation for certificationupon consentelection in Case No. 7-RC-6430.There isnothing to indicate Respondent ever employed any confidential employees. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDparties that each knew Local 36 was demanding recognition for employees as GrandRapids only.It has already been found that Local 951 offered no evidence to supportits claimto recognition at Grand Rapids. (It did not, according to this record, appear orintervene in Case No. 7-RC-6430.) In referring to the so-called neutrality doctrineas to competing labor organizations set forth inMidwest Piping18 the Board inBurke Oldsmobile, Inc.,128 NLRB 79, 86, stated:It is the underlying factual situation which controls the question of whether rec-ognition of a union by an employer in the circumstances of any given caseviolates the duty of neutrality.Where the claim asserted is only a naked claim it cannot be said that any realquestion of representation is raised or that Respondent is obligated to preserve a neu-tral posture.lsRespondent Duthler's final contention is that the election results (Local 36 lost theelection 27 to 43) established that Local 36 did not in fact represent a majority ofthe employees.But it has already been found that this election should be set asidedue to the unfair labor practices of Duthler which occurred between the filing ofthe petition and the date of the election.Under such conditions the rule of theBoard inBernel Foam Products Co., Inc.,146 NLRB 1277,20 clearly requires thatthe results of the election be set aside and that Duthler be required to bargain withLocal 36.4.The refusal to bargain at KalamazooFindings have been made that the unit sought by Local 36 at Kalamazoo wasappropriate, that a demand and refusal took place on October 19 and 21, and thatLocal 36 represented 25 of 49 employees on these dates. I do not find, however,that the unfair labor practices committed by Foods Supervisors DeYoung and Smithserved to dissipate the majority status of Local 36.DeYoung's threat to Van DenBerg occurred on August 31 and Smith's implied threat to Shingledecker occurredon October 9. Since the Union attained its majority of October 19 and no unfairlabor practices were committed thereafter the situation does not come under thescope of theJoy Silkrule.(Joy Silk Mills v. N.L.R.B., supra.)21I find, rather, that the legality of Respondent's conduct in refusing to recognizeLocal 36 is determined by whether Duthler had a good-faith doubt of the Union'smajority of October 19 and 21.22InN.L.R.B. v. Elliott-Williams Co., Inc.,345 F. 2d 460 (C.A. 7), the Respondentspecifically raised the contention that there was no refusal to bargain and no 8(5)violation since it was not shown that the refusal was to gain time to dissipate theUnion'smajority, citingN.L.R.B. v. The Bedford-Nugent Corp.,317 F. 2d 861(C.A. 7).The court rejected this argument stating that the law was clear that:The employer acts at his peril in refusing to recognize a duly selected bargain-ing agency of an appropriate unit of his employees unless the facts show thatin the exercise of reasonable judgement he lacked knowledge of the appropriate-nessof the unit or the selection of the majority representative.(N.L.R.B. v.Piqua Munising Wood Prod. Co., Inc.,109 F. 2d 552, 556 (C.A. 6).) 23IsMidwest Piping .& SupplyCo., Inc.,63 NLRB 106019 Shea Chemical Corporation,121 NLRB 1027.20The Board's rule inBernet Foamhas beenapprovedinInternationalUnion of Elec-trical,Radio and Machine Workers,AFL-CIO v. N.L R B. (S N.C. Manufacturing Co.,Inc.),352 F.2d 361(C.A.D.C.).21 The rule is statedby the courtat page 741:It has beenheld thatan employer may refuserecognition to a union when motivatedby a good faith doubt as tothe union's majority status. [Citations omitted lWhen, however,such refusal is due to a desireto gain time to take action to dissipatethe union'smajority,the refusal is no longerjustifiable and constitutes a violation ofthe duty to bargain set forth in section8(a)(5) of the Act.$'Celanese Corporation of America,95 NLRB 664, 673zi See alsoN.L.R.B. v. Winn-Dixie Stores,Inc.,341 F 2d 750, 755 (C.A. 6) ; NL.R.B.V.Phslamon Laboratories,Inc.,298 F. 2d176, 179 (CA. 2) ;N.L.R.B. v. Daniel Creanand Joseph.Messore d/b/a The Grand Food Markets,326 F. 2d 391, 396-397 (C.A. 7) ,Bernard S.Happach d/b/a 14th Street Market,151 NLRB 560. Cf,N.L R B. v. TheGreat Atlantic and Pacific Tea Company,346 F. 2d 936 (C A. 5), reversing 144 NLRB 1571. BEN DUTHLER, INC.83Nor doesthe fact that an employer has offered or requested an election relievehim from the dutyto bargain in the absence of a good-faith doubt.N.L.R.B. v.Trim fit of California, Inc.,211 F. 2d 206 (C.A. 9).In the instant case Ben Duthler made no effort to check the authenticity of thecards despite the fact that the union representatives were accompanied by a clergymanfor that purpose.The Union was not obligated, under such circumstances, to acceptDuthler's offer to hold an election in the store under conditions which were not speci-fied.N.L.R.B. v. Trim fit of California, supra.It can reasonably be argued that a demand for recognition on the basis of authori-zation cards, particularly where, as here, the union's majority is bare, places the "employer in triple jeopardy. If he recognizes the union and it does not represent anuncoerced majority heis in violationof Section 8(a)(2) of the Act.24 If he refusesand the union does represent its claimed majority he is in violation of Section 8(a) (5)of the Act.25 If he has reasonable doubts as to the authenticity of the cards or thevalidity of the designations and undertakes his own investigation he must exercisescrupulous care or he will be in violation of Section 8 (a) (1) of the Act 26 It is smallwonder thatso firma friend of labor as Senator Javits attempted to amend the billrepealing Section 14(b) of the Act by relieving employers of the obligation to recog-nizeunions on the basis of card checks.27 Before too many crocodile tears are shedon behalf of the employer, however, it must be noted that none of the remediesimposed is punitivein nature.If he is guilty of a violation of Section 8(a)(2) he ismerely to cease and desist from giving recognition to the union and from giving effectto any contract until theunionhas established its majority at an election and has beencertified by the Board. If he is found to have violated Section 8(a) (5) he will onlybe ordered to fulfill his statutory obligation to bargain. (In such instances the issu-ance of an enforcing decree may come several years after the obligation was incurredand the passage of time may have so eroded the union's strength that it canno longerexercise leverage at the bargaining table.)Finally, if, in the course of hisinvestiga-tion,he is found to have exceeded permissible bounds he will only be ordered -torefrain from such conduct in the future.The law may seem to favor unions but theodds, realistically appraised, favor the employer.The consequencesas to employeesare dubious.On both Boardand court decisions I find RespondentFoods refusedto bargain ingoodfaith with Local 36 inviolation of Section8(a) (5) of the Act.IV.THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices itshall be recommended that they cease and desist therefrom and take certain affirma-tive action designed to effectuate the purposesof the Act.Ithas been found that Respondents refused to bargain in good faith with theUnions herein and engaged in unfair labor practices designed to destroy the Unions'majorities at Grand Rapids. It has further been found that the objections to the elec-tion filed by Local 20 in Case No. 7-RC-6430 have ment and it shall accordingly berecommended that the election be set aside and all proceedings therein be vacated.It shall also be recommended that Respondent Duthler bargain,upon request, withLocal 20 and that Respondent Foods bargain, upon request, with Local 36 as to therespective units'found appropriate and, that any understandings reached shall beembodied in a written agreement in either case.282 International Ladies'Garment Workers'Union,AFL-CIO (Bernhard-Altmann TeeaeCorp.) v. N.L.R.B.,366 U.S. 731.'25Frank Bros.Company v. N.L.R.B.,321 U.S. 702.26 Joy Silk Mtiilsv. N.L.R.B., supra.2759 LRRM 61.See also the'address of Chairman'McCulloch before the AmericanBar Association in 1962'citing statistics which establish that the number'of authorizationcards signed by employees will be in excess of the number of votes which a union willobtain at a Board-conducted election.28 In its brief Respondents request that If it is recommended that the'election'at Duthlerbe set aside and Duthler'be found guilty of an unfair labor practice the purposes of theAct'bythe direction of a second election rather than a bargaining order wherethe majoritystatus is admittedly meager.InFlomatio'Corporation,147 NLRB1304; the Board foundrespondent guilty of violations of Seotion'8(a)(1) and issued*an order directing iespond-ent to bargain' with the union as is proper remedy where the unfair labor, practices haddestroyed the union's majority status. InN.L.RB. v. Flomatic Corp.,-347.F. 2d 74(C.A. 2), the court modified the order and denied enforcement of the order to bargain221-374-66-vol.15 7- 7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondents Duthler and Foods are employers engaged in commerce withinthe meaningof the Act.2.Locals 20 and 36 are labor organizations within the meaning of Section 2(5)of the Act.3.By interfering with, restraining, and coercing its employees in the exercise of therights guaranteed by Section 7 of the Act, as herein found, Respondents Duthler andFoodsengaged inunfair labor practices within the meaning of Section 8(a)(1) ofthe Act.4.By refusing, upon request, to bargain in good faith with Local 20 as the repre-sentative of its employees in the unit found appropriate herein Respondent Duthlerengaged inan unfair labor practice within the meaning of Section 8(a)(5) and (1)of the Act.5.By refusing, upon request, to bargain in good faith with Local 36 as the repre-sentative of its employees in the unit found appropriate herein Respondent Foods hasengaged in an unfair labor practice in violation of Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices affect interstate commerce within the mean-ing of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions and the entire record, andpursuantto Section 10(c) of the National Labor Relations Act, as amended, Irecommendthat the Respondents, Ben Duthler, Inc., and Family Foods, Inc., theirofficers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Interrogating their employees, in a context of restraint and coercion, respectingtheir union membership or sympathies and threatening their employees with reprisalsbecause oftheir union membership or sympathies.(b) In any like or related manner interfering with,restraining,or coercing theiremployeesin the rights guaranteed by Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)As to Respondent Ben Duthler, Inc., it shall, upon request, bargain collectivelywith Retail Store Employees Union Local No. 20, as the exclusive bargaining repre-sentativeof the employees at its Grand Rapids store in the unit found appropriateherein and embody in a signed agreement any understanding reached; as to Respond-ent Family Foods, Inc., it shall, upon request, bargain collectively with Retail StoreEmployees Union, Local No. 36, as the exclusivebargainingrepresentative of theemployees at its Kalamazoo store in the unit found appropriate herein and embody ina writtenagreementany understanding reached.(b) Post at their stores in Grand Rapids and Kalamazoo, Michigan, copies of theattached notices marked "Appendix A" and "Appendix B." ae Ben Duthler, Inc., shallpost the notice marked "Appendix A" and Family Foods, Inc., shall post the noticemarked "Appendix B."Copies of such notices, to be furnished by the RegionalDirector for Region 7, shall, after having been duly signed by authorizedrepresenta-tives of Respondents, respectively, be posted immediately upon receipt thereof, and bemaintainedby them for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where noticesto employees are customarily posted.but directed the Board to conduct a new election. Substantial weight was given in itsdecision to the fact that no violation of Section 8(a) (5) was alleged in the complaintand the court referred to the Section 8(a) (1) violation as "borderline" and "unaggravated."The General Counsel, presumably with the acquiescence of the Board, has petitioned thecourt for a rehearingin baneso it does not appear that such a remedy is acceptableto the Board. (Cf.Irving Air Chute Co., Inc. v. N.L.R.B., supra,where the samecourt enforced a bargaining order, distinguishingFlomatio.InIrving Airthe Board andthe court found a violation of Section 8(a)(5) as well as (1) and the court refused tomodify the Board's order as requested by respondent, to conform to the order inFlomatic.)In the event that this Recommended Order Is adopted by the Board,the words "aDecision and Order"shall be substituted for the words "the Recommended Order of aTrial Examiner"in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words "a Decisionand Order." BEN DUTHLER, INC.85(c)Notify the Regional Director,within 20 days from"the receipt of^this Decision,what steps have been taken to comply therewith 30It is further recommendedthatthe election held at Respondent Duthler's GrandRapids store in Case No.7-RC-6430be set aside and proceedings therein be vacated.It is further recommended that allegations of the complaint not found to constituteviolations of the Act be dismissed.80 In the event that this Recommended Order Is adopted by the Board,this provisionshall be modified to read: "Notify said RegionalDirector,in writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that.WE WILL NOT ask our employees about their union membership or sympathies.WE WILL NOT threaten our employees with less hours of work; with putting themeat department on a self-service basis; cutting down on the carryout service orwith possible discharge if our employees select the Union as their bargainingrepresentative.WE WILL, upon request, bargain collectively with Retail Store EmployeesUnion Local No. 20, as the exclusive bargaining representative of all employeesin the unit described below with respect to rates of pay, wages, hours of employ-ment, and all other terms and conditions of employment, and, if understandingis reached, embody such understanding in a written agreement.The bargaining unit is:All full-time and part-time employees employed at our Grand Rapidsstore, including all employees in the grocery, meat, and produce departmentsand cashiers, excluding professional employees, guards, the store manager,the assistantstore manager, and all other supervisors as defined in the Act.BEN DUTI-ILER, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan, Telephone No. 226-3200.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT ask our employees about their union membership or sympathies.WE WILL NOT tell our employees that thesigning of a union card could jeop-ardize their jobs.WE WILL, upon request, bargain collectively with RetailStore EmployeesUnion, Local No. 36, as the exclusive bargaining representative of all employeesin the unit described below with respect to rates of pay, wages, hours of employ-ment, and all othertermsand conditions of employment,and, if agreement isreached, embody the terms of suchagreement.The bargainingunit is:All full-time and part-time employeesemployed atour Kalamazoo store,includingall employees in the grocery,meat, and produce departments and 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDcashiers,excluding professional employees,guards, the store manager, theassistant store manager, and all other supervisorsas defined in the Act.FA1. u.Y Foons, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan, Telephone No. 226-3200.Randall'sandRetail Clerks International Association, Local 455,AFL-CIO.Case No. 23-CA-1908.February 24, 1966DECISION AND ORDEROn November 15, 1965, Trial Examiner Harry H. Kuskin issued hisDecision in the above-entitled proceeding, finding that the Respondenthad not engaged in the unfair labor practices alleged in the complaintand recommending dismissal of the complaint in its entirety, as setforth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.Accordingly, we shall dis-miss the complaint.[The Board hereby adopted the Trial Examiner's RecommendedOrder dismissing the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner Reeves R.Hilton at Houston,Texas, on March 22,23, and 24, 1965, pursuant to a charge and an amended chargefiled on September 21 and October27, 1964,respectively,and a complaint issued onDecember 4.1 It presents the questions of whether Randall's,2 herein called Respond-1A11 dates referred to herein are in 1964,except where otherwise indicated.2The name of Respondent appears as amended at the hearing.157 NLRB No. 6.